Exhibit 10.20


Acknowledgment and Amendment Letter




THIS ACKNOWLEDGMENT AND AMENDMENT LETTER (this “Letter”), is dated as of May 15,
2010, by and between China Yongxin Pharmaceuticals Inc., a Delaware corporation
(the “Seller”) and PmMaster Beijing Software Co., Ltd (the “Purchaser”)
(collectively, the “Parties”).  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Stock Purchase Agreement
by and between the Seller and Purchaser on March 1, 2010 (the
“Agreement”).  Subject to the modifications and amendments provided herein, all
other terms under the Agreement shall remain in full force and effect.
 
RECITALS
 
        A.
On March 1, 2010, Purchaser purchased from Seller and Seller sold, transferred
and delivered to Purchaser, all of the equity interests in the Subsidiaries (as
defined in the Agreement) for a total consideration of $20,000 (“Purchase
Price”).

 
        B.
For the sake of clarity, the Parties wish to amend Section 2.2 of the Agreement
to clarify that the Purchase Price is paid by the Purchaser in exchange of all
of the assets and liabilities of the Subsidiaries. 

 
 
NOW, THEREFORE, the Parties hereby acknowledge and agree that Section 2.2 of the
Agreement shall be amended and replaced in its entirety as follows:
 
“Section 2.2 Purchase Price.  For the consideration of $20,000 (“Purchase
Price”), the Purchaser shall purchase all of the assets and assume all of the
liabilities of the Subsidiaries.”
 
IN WITNESS WHEREOF, the undersigned Parties have executed this Letter as of the
date first written above.
 
PURCHASER:
 
SELLER:
     
PmMaster Beijing Software Co., Ltd
 
China Yongxin Pharmaceuticals Inc.
     
/s/ Chiu Gang
 
/s/ Yongixin Liu
Name: Chiu Gang
 
Name: Yongxin Liu
Title: Chief Executive Officer
 
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 